Powell, J.
Under the Penal Code, § 669, “Any person who shall, in the sale or disposing of any property, either real or personal, defraud another by falsely representing that such property is not subject to any lien,' knowing the same to be subject thereto, . . shall be punished as for misdemeanor.” Where the State shows that the defendant knowingly sold the prosecutor a parcel of real estate upon which a binding common-law execution had been levied, and expressly informed him that there was no lien thereon, a conviction may be sustained, although the prosecutor has not paid off the execution. The incumbrance upon the property, caused by the existence of the lien, effects such damage upon the prosecutor as to make the act criminal. In the ease at bar the evidence justified the verdict of guilty rendered against the accused.

Judgment affirmed.